DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Remotely Actuated Vehicle Pedal Depression Apparatus To Eliminate Need Of Assistance”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaminski (US 20130233109; “Kaminski”).

Regarding claim 1, Kaminski discloses, in figures 7-9 and 12, a remotely extendable motivator apparatus (2) comprising: a distal unit (6, 18, 30) positionable proximal (see figure 7) a pedal  (22) in an automobile (26), said distal unit (6, 18, 30) having an anterior member (6) orientable to direct an extendable member (18), extendable and retractable (¶ 0062, Kaminski controls the extension and retraction of the actuator arm by controlling the flow of pressurized fluid to the cylinder) from the anterior member (6), to contact and depress (¶ 0047) the pedal (22); and a handheld unit (120) disposed in operational communication (¶ 0064, Kaminski sends a signal from the remote to operate the actuator arm) with the distal unit (6, 18, 30), said handheld unit (120) having an actuator (106, 174, 178, 182) that is manually operable to control extension and retraction (¶ 0069, Kaminski’s remote alters brake pressure applied) of the extendable member (18); wherein the handheld unit (120) is operable to effectuate depression and release (see previous comment) of the automobile accelerator pedal (22) (Examiner notes this recitation is an intended use type statement. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus .

Allowable Subject Matter
Claims 2 - 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, although Kaminski discloses a vehicle braking apparatus including an actuator arm and pedal gripping member hydraulically or pneumatically driven by piston system for depressing a vehicle pedal, a remote control communicatively connected to the piston system and capable of controlling the piston system via a user interface; Kaminski does not disclose an extendable stand connected to a base via a pivot, the extendable stand connected to an anterior member via a pivot where the anterior member directs an extendable member. Kaminski's cylinder is not pivotable 180 degrees because the housing opening for the actuator prevents such rotation. Additionally, the opposite end of Kaminski's cylinder does not have a pivot attached to the actuator arm and the actuator arm is not extendable separate from the cylinder extension. Furthermore, no other prior art can be found to motivate or teach applicant’s apparatus including an extendable stand pivotally connected atop the base portion, said extendable stand securable thorough 180° in at least one direction; and a securable pivot atop the extendable stand configured to secure the anterior member throughout a range of positions, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.
Conclusion
The Examiner notes that the prior art of Ewert (US 20080288142) teaches a brake and throttle actuation module with pivoting actuation bar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/ Examiner, Art Unit 2856                                                                                                                                                                                            

/Eric S. McCall/Primary Examiner, Art Unit 2856